DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application, Amendments and/or Claims
Receipt is acknowledged of the Amendment filed on February 15, 2022, which withdrew claims 1-2 and 16-17. Claims 1-17 are pending.

Priority
The instant application is a continuation-in-part of International Patent Application number PCT/GB2017/051331, filed May 12, 2017, which claims the benefit of priority to GB1608408.9, filed May 13, 2016, and GB1620407.5, filed December 1, 2016.
Acknowledgment is made of applicant’s claim for foreign priority based on GB1608408.9 and GB1620407.5. It is noted, however, that applicant has not filed certified copies of the foreign priority application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed November 13, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered in full where lined-through due to no copy being supplied.

Requirement for Restriction
Applicant’s election without traverse of Group II, drawn to compounds of formula (I) and salts, solvates and tautomers thereof on February 15, 2022 is acknowledged.

Species Election
The Examiner contacted Applicant’s representative Dr. Matthew Parker for a single disclosed species on April 6, 2022 and an election was made by email on April 14, 2022, without traverse, to prosecute the following species of Group II:
A = A1
X1 = C(=O)
L = –(CH2)m–(CH2)z-(CH2)n-
X2 = O
B = B4

Claims 1-2 and 16-17 are withdrawn from consideration by the examiner, per 37 CFR 1.142(b), as being directed to a non-elected invention.
Claims 6-9 are withdrawn from consideration by the examiner, per 37 CFR 1.142(b), as being drawn to a non-elected species of the invention.
The requirement for restriction is still deemed proper and is therefore made FINAL.
Claims 3-5 and 10-15 are pending and being examined on the merits herein.

Status of Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, GB1608408.9, filed May 13, 2016, and GB1620407.5, filed December 1, 2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application because the specification in the instant invention has been amended with respect to the scope of formula (I), which now discloses amended definitions for at least R2, R9 and R10, which now recite wherein R2 and R9 can be C1-6 alkyl and R10 can be oxo. These definitions are no longer coextensive with that of GB1608408.9, filed May 13, 2016, and GB1620407.5, filed December 1, 2016.
Claim 3 requires the elements of R2, R9 and R10 that lack support in GB1608408.9 and GB1620407.5. Thus, claims 3-5 and 10-15 are accorded the earliest effective filing date of May 12, 2017, which is the date that PCT/GB2017/051331 was filed, which provides sufficient support for instant claims 3-5 and 10-15.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Pyrrolo- and Pyrridino-Benzodiazepine Dimers As Anti-Proliferative Agents.

Claim Objections
Claim 3 is objected to because of the following informalities:  “selected from” is repeated twice in the definition of R8 at line 25 of the claim. Appropriate correction is requested.

Interpretation of Claim Scope 
The broadest reasonable interpretation (BRI) of the compounds of formula (I) recited in claim 3 is a cyclic system containing or linked to a nitrogen atom, the cyclic system or nitrogen atom being attached to a pyrrolo-benzodiazepine (5-membered) or to a pyridino­benzodiazepine (6-membered) derivative via a spacer that contains at least one carbon atom. This interpretation is based on a structural analysis of A-X1-L-X2-B as follows:
Group A (i.e., groups A1 to A5) in claim 3 can be mono-, bi or tricyclic, heterocyclic or not, and aromatic or not, due in part to the possibility of p and h being 0. Group A must contain at least one nitrogen atom, either in the ring system (i.e., as in A1 to A4) or attached to it (i.e., as in A5). The heterocyclic ring with dotted lines is understood to be saturated. As regards Applicant’s elected species of A1, it is noted that when h is zero, the C-ring becomes a 5-membered ring.
As regards X1-L-X2, given the fact that X1 and X2 can be absent, the minimal structural requirement for the linker is at least one carbon atom (i.e., Y6 being either (CH2)z wherein z is 1).
As regards the structural analysis of group B (i.e., groups B2 to B4), the recited definitions in claim 3 indicate that B must be a pyrrolo- (5-membered) or a pyridino-benzodiazepine (6-membered) derivative. The B group would encompass a pyrrolo- in the case where q equals 0 in B2 and B3. Applicant’s elected species of B4 is a particular subgroup of B1 wherein q equals 1.


Given the following elections, the elected structure is formula (III) as recited in claim 5.
A = A1
X1 = C(=O)
L = –(CH2)m–(CH2)z-(CH2)n-
X2 = O
B = B4


    PNG
    media_image1.png
    193
    461
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Section [0001]
Claims 3-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tercel et al., J. Med. Chem., 2003 (IDS, 11/13/2018), in view of Kothakonda et al., Bioorganic & Medicinal Chemistry Letters, 2004 (IDS, 11/13/2018). 
Tercel et al. teaches PBD dimer derivatives with a benzodiazepine ring system, wherein the first benzodiazepine ring system is fused to a 5-membered ring, thereby resulting in a pyrrolo-benzodiazepine (PBD). The second ring system is a cyclopropa-benz-indolone (CBI) (Abstract; page 2132, col. 1, para. 2). Tercel et al. teaches that two compounds were dimerized to form a new class of asymmetric cross-linking agents (page 2133, col. 2., para. 1). Tercel et al. teaches that dimerization enhances cytotoxicity, increases the ability of the compounds to raise the melting temperature of DNA, and extends sequence selectivity to DNA bases guanine and adenine (page 2133, col. 1. para. 2).
Tercel et al. teaches Compound 27eS (page 2135, Scheme 4). Compound 27eS is an asymmetric dimmer shown to be the most cytotoxic out of several tested PBD dimer derivatives, and best at controlling tumor growth in vivo (page 2141, Figure 7).
Compound 27eS
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Chiral center and 5-membered C-ring)]
    PNG
    media_image2.png
    224
    415
    media_image2.png
    Greyscale


The teachings of Tercel et al. differ from the instantly claimed invention in that although Tercel et al. teaches asymmetric PBD-CBI dimers with benzodiazepine ring systems, wherein the first benzodiazepine ring system is fused to a 5-membered ring, resulting in a pyrrolo-benzodiazepine (PBD), thereby falling within the scope of A1, Tercel et al. does not teach fusion to a 6-membered ring as in the instantly claimed B4 unit (which results in a pyridino-benzodiazepine).
Kothakonda et al. teaches Compound 2 of Figure 1, referred to as tetra-hydroisoquinolino[2,1-c][1,4]benzodiazepine (TBD). This is a benzodiazepine moiety as in B4 of instant claim 3, which is a 6-membered versus a 5-membered ring system (pyridino- vs. pyrrolo-benzodiazepine). Kothakonda et al. teaches that the pyridino-benzodiazepine shown as Compound 2 in Figure 1 can be linked as a dimer (page 4372, col. 1, para. 3). 
The bicyclic C-ring system of Kothakonda et al. falls with the scope of B4 as defined in claim 3, because the claim indicates that R12 and R13 can form a 6-membered ring together with the carbon atoms to which they are attached. Kothakonda et al. teaches that the bicyclic C-ring system consists of both saturated and unsaturated rings, allowing for electron distribution (page 4372, col. 1, para. 1). Kothakonda et al. teaches that variation in saturation influences activity based on structure-activity relationship studies (page 4371, col. 2, para. 1). Kothakonda et al. teaches that Compound 2 contains an (S)-conﬁguration at the chiral C11a position, which provides the molecule with the right-handed twist necessary for a snug ﬁt within the minor groove of DNA like all other biologically active PBDs (page 4372, col. 1, para. 1).
Resulting Compound 10 of Kothakonda (page 4272 Scheme 1):
[AltContent: arrow][AltContent: textbox (Chiral center and 6-membered C-ring)]
[AltContent: arrow]
    PNG
    media_image3.png
    109
    219
    media_image3.png
    Greyscale



It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to have combined the teachings of Tercel et al., regarding new asymmetric PBD-CBI dimers having benzodiazepine ring systems, with the teachings of Kothakonda et al., regarding replacing the pyrrole of the C-ring with a 6-membererd ring system in order to develop improved DNA interacting moieties, to arrive at the instant invention with a reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to substitute the pyridino-benzodiazepine of Kothakonda et al. in place of the pyrrolo-benzodiazepine of Tercel et al. with the expectation of creating a new asymmetric PBD-CBI dimer based on the advantages taught in Kothakonda et al., of the ring system having both saturated and unsaturated rings for electron distribution, and a chiral center at C11 for stereoselectivity (page 4371, col. 2, para. 1). One of ordinary skill in the art would have had a reasonable expectation of success in replacing the pyrrole C-ring of Tercel et al. with the 6-membered ring of Kothakonda et al. because Kothakonda et al. teaches a successful synthesis, and that modification of the C-ring influenced DNA binding activity (page 4371, col. 2, para. 1).


As regards claim 10, Kothakonda et al. teaches Compound 2 of Figure 1, referred to as tetra-hydroisoquinolino[2,1-c][1,4]benzodiazepine (TBD):

    PNG
    media_image4.png
    259
    364
    media_image4.png
    Greyscale

As set forth above, this is a benzodiazepine moiety as in B4 of instant claim 3, which is a 6-membered ring system and therefore a pyridino-benzodiazepine. Compound 2 of Figure 1 of Kothakonda et al. contains a further 6-membered ring, thereby meeting the claim limitation of “wherein R12 and R13 together with the carbon atoms to which they are attached form a 6-membered aryl.” Therefore, the teachings of Tercel et al. in view of Kothakonda et al. meet the limitations of claim 10.
As regards claims 11-14, Tercel et al. teaches linking the CBI and PBD units together (page 2135, Scheme 4). Tercel et al. teaches a linker chain wherein n can be 1 through 5 carbons, where n=2 was the poorest choice and n=5 was optimal (Table 1 and page 2137, bottom of column 2, only paragraph, lines 5-8). The linker chain of Tercel et al. shown below encompasses the embodiment of claim 11, wherein X1 is C(=O); the embodiment of claim 12, wherein X2 is O; the embodiment of claim 13, wherein L is –(CH2)m–(CH2)z–(CH2)n–; and the embodiment of claim 14, wherein L is –(CH2)3.

    PNG
    media_image5.png
    228
    390
    media_image5.png
    Greyscale


As regards claim 15, Tercel et al. teaches that all compounds were formulated in 100% DMSO prior to being administered in vivo as single doses at 0.001 mL/g of body weight of tumor-bearing mice (page 2149, col. 1). This reads on “a pharmaceutical composition comprising a compound of formula I” because the compounds of Tercel et al. were formulated for administration in vivo using DMSO (Dimethyl Sulfoxide). 

Section [0002]
Claims 3-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flygare et al. (WO 2015/023355, PTO-892) in view of Markandeya et al. (Tetrahedron: Asymmetry 21 pp. 2625–2630 (2010), PTO-892).
Flygare et al. teaches the PBD-CBI dimer of Compound 14 as shown in Table 1 at page 48. Flygare et al. teaches that Compound 14 can be tethered to a linker for use as an antibody drug conjugate (page 45, lines 9-11 and page 46, lines 14-15). 


    PNG
    media_image6.png
    174
    755
    media_image6.png
    Greyscale


The teachings of Flygare et al. differ from the instantly claimed invention in that although Flygare et al. teaches asymmetric PBD-CBI dimers with benzodiazepine ring systems, wherein the first benzodiazepine ring system is fused to a 5-membered ring, which results in a pyrrolo-benzodiazepine (PBD), which falls within the scope of A1, Flygare et al. does not teach fusion to a 6-membered ring as in the instantly claimed B4 unit (which results in a pyridino-benzodiazepine).
Markandeya et al. teaches fusion to a 6-membered ring as in the instantly claimed B4 unit, resulting in a pyridino-benzodiazepine, in Compounds 4a and 4b (page 2626, Fig. 1). 

    PNG
    media_image7.png
    180
    247
    media_image7.png
    Greyscale

Markandeya et al. teaches that PBD-derivative monomers such as Compounds 4a and 4b bind to guanine in the minor groove of DNA in a sequence-selective covalent binding manner, via an electrophilic interaction at N10-C11 (page 2625, col. 2, para. 1). While Markandeya et al. does not teach a group corresponding to group A1 of the present application, Markandeya et al. teaches replacing the pyrrole (ﬁve-membered ring) of the C-ring with a piperidine (six-membered ring). The resulting monomers (represented by Compounds 4a and 4b) fall within the definition of the B4 unit of instant claim 3. Markandeya et al. teaches that Compounds 4a and 4b elevated the melting point of double-stranded DNA and therefore showed enhanced DNA-binding ability (page. 2628, col. 1, Table 1 and paragraphs 1 and 2). Markandeya et al. suggests that a more stable DNA-binding complex is formed by replacing the pyrrole (ﬁve-membered ring) with a piperidine (six-membered ring) (page 2628, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to have combined the teachings of Flygare et al., regarding new asymmetric PBD-CBI dimers having benzodiazepine ring systems, with the teachings of Markandeya et al., regarding replacing the pyrrole of the C-ring with a 6-membererd ring, in order to develop improved DNA interacting moieties, thereby arriving at the instant invention with a reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to substitute the pyridino-benzodiazepine of Markandeya et al. in place of the pyrrolo-benzodiazepine of Flygare et al. because Markandeya et al. suggests that a more stable DNA-binding complex is formed by replacing the pyrrole (ﬁve-membered ring) with a piperidine (six-membered ring). One of ordinary skill in the art would have had a reasonable expectation of success in replacing the pyrrole C-ring of Flygare et al. with the 6-membered ring of Markandeya et al. because Markandeya et al. teaches that Compounds 4a and 4b elevated the melting point of double-stranded DNA and therefore showed enhanced DNA-binding ability. 
As regards claims 11-13, Flygare et al. teaches the PBD-CBI dimer of Compound 14 as shown in Table 1 at page 48. Compound 14 encompasses the embodiment of claim 11, wherein X1 is C(=O); the embodiment of claim 12, wherein X2 is O; and the embodiment of claim 13, wherein L is –(CH2)m–(CH2)z–(CH2)n–.
As regards claim 14, the embodiment wherein L is –(CH2)3, Flygare et al. teaches this at page 48, lines 5-13, where CBI is linked to a drug D via a tether T and T can be C3 – C12 alkylene.
As regards claim 15, Flygare et al. contemplates many pharmaceutical compositions comprising ADCs in a pharmaceutically acceptable carrier, glidant, diluent, or excipient (claim 45), and teaches that pharmaceutical formulations of ADCs are typically prepared for parenteral administration, i.e. bolus, intravenous, or intratumor injection with pharmaceutically acceptable diluents, carriers, excipients or stabilizers in the form of lyophilized formulations or aqueous solutions (page 25, line 24 through page 26, line 4; page 87, lines 8-15; page 89, lines 18-19). 


Section [0003]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Flygare et al. (WO 2015/023355, PTO-892) in view of Kothakonda et al., Bioorganic & Medicinal Chemistry Letters, 2004 (IDS, 11/13/2018).
The teachings of Flygare et al. are as set forth above.
Although Flygare et al. teaches asymmetric PBD-CBI dimers with benzodiazepine ring systems, wherein the first benzodiazepine ring system is fused to a 5-membered ring, which results in a pyrrolo-benzodiazepine (PBD), which falls within the scope of A1, Flygare et al. does not teach “wherein one of R11 and R12, R12 and R13, or R13 and R14 together with the carbon atoms to which they are attached form a 6-membered aryl, or a 5- or 6-membered cyclic, heterocyclic, or heteroaryl ring,” (claim 10).
Kothakonda et al. teaches Compound 2 of Figure 1, referred to as tetra-hydroisoquinolino[2,1-c][1,4]benzodiazepine (TBD):

    PNG
    media_image4.png
    259
    364
    media_image4.png
    Greyscale

Compound 2 of Kothakonda et al. is a benzodiazepine moiety as in B4 of instant claim 3, which is a 6-membered ring system and therefore a pyridino-benzodiazepine. Compound 2 of Figure 1 of Kothakonda et al. contains a 6-membered D-ring, thereby meeting the claim limitation of “wherein R12 and R13 together with the carbon atoms to which they are attached form a 6-membered aryl.” Therefore, the teachings of Flygare et al. in view of Kothakonda et al. meet the limitations of claim 10.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-5 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/184,440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap with the compounds of reference claim 1. Reference claim 1 is drawn to compounds of formula (I):

    PNG
    media_image8.png
    202
    619
    media_image8.png
    Greyscale

The 6-membered ring to the left of (A)q corresponds to A1 of instant claim 3 because reference claim 1 from the '440 application indicates that R4 can be phenyl and R19 can be C1-6 alkyl (R20) with nitrogen included within the ring. This results in a heterocycle as set forth in A1 of instant claim 3.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to have selected any of the compounds from reference claim 1, including those instantly claimed. This is because the skilled artisan would have had the reasonable expectation, based on identically encompassed structures, that any of the species of the genus would have similar properties and therefore, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents. One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus of reference claim 1 since such compounds would have been suggested by the reference as a whole. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F NELLESEN/Examiner, Art Unit 1647                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647